DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites the word “gain” which appears to be a misspelling of “grain”.  Appropriate correction is required.
Claim 18 is objected for improper claim construction.  Proper claim construction contains a preamble, a transitional phrase and a body.  The Claim as written only contains as body.  In light of compact prosecution.  The claim has been interpreted as a product by process claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel plants. Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the seeds. A deposit of 2500 seeds of each of the claimed embodiments is considered sufficient to ensure public availability.
The specification does not disclose a repeatable process to obtain the plant and thus it is not apparent if the plant is readily available to the public.
(a) If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
(b) If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801 -1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
(i)    during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;

(ii)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);

(iii)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;

(iv)    a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,

(v)    the deposit will be replaced if it should ever become inviable.

In addition, the identifying information set forth in 37 CPR 1.809(d) should be added to the specification, if not already present. See 37 CPR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12 and 18 are indefinite in its recitation of "FBDAS 1" since the name does not clearly identify the claimed corn variety and seed. 
The sole designation of maize plants in the above-referenced claims by the terminology " FBDAS 1" is arbitrary and creates ambiguity in the claims. Such a plant may be known by other names or abbreviations, or the meaning of the nomenclature could evolve in the art during the lifetime of the patent.  If these events, or others, occur, the public's ability to determine the metes and bounds of the claim would be impaired. See In re Flammack, 427 F .2d 1378, 1382; 166 USPQ 204,208 (CCPA 1970). Thus the claim does not set forth the metes and bounds of the claimed invention. Overcoming the deposit rejection (infra) may overcome this rejection.  Claims 13-15, and 19-20 rejection for their dependency upon claims 12 and 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck et al. (US 2004/0180124).
Regarding Claim 18: Beck discloses containing corn silage [abstract; 0002; 0012; claim 11]. 
The claim has been interpreted as a product by process claim.  Regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 18 has been considered regarding its disclosure of corn silage.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 19: Beck discloses as discussed above in claim 18.  Beck does not disclose wherein the amount of milk produced per one unit of the feed ration consumed is at least about 4% higher for the feed ration comprising the brown midrib/floury-2 com hybrid compared to a feed ration comprising brown midrib com hybrid without a floury-2 genotype.
However, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Since Beck as modified discloses the same components in the method as discussed above in claim 18 it would have been obvious that it would have possessed the same properties as claimed.
Regarding Claim 20:  Beck discloses as discussed above in claim 18.  Beck does not disclose wherein feeding the dairy cattle with the feed ration comprising a brown midrib/floury-2 corn silage provides a higher energy amount per one unit of the feed ration consumed by the dairy cattle, compared to feeding the dairy cattle with a feed ration comparing silage prepared from a brown midrib corn without a floury-2 genotype.
However, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Since Beck as modified discloses the same components in the method as discussed above in claim 1 it would have been obvious that it would have possessed the same properties as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 7, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 2004/0180124) in view of Plehn (US 2013/0019338).
Regarding Claims 1 and 3: Beck discloses a method of feeding ruminants specifically dairy cows with feed containing corn silage [abstract; 0002; 0012; claim 11].  Beck discloses that floury endosperm corn silage increases digestibility [0062].  Beck discloses using hybrid corn [abstract].
Beck does not disclose that the hybrid is brown midrib/floury-2 hybrid.
Beck does not disclose that the hybrid is bm3/fl2 corn hybrid.
Plehn discloses brown midrib/floury-2 hybrid and specifically bm3/fl2 [abstract; 0022; 0023; Table 2].  Plehn discloses that brown midrib is a desirable trait for crops and fodder because it increase the digestibility of fodder fed to livestock [0005; 0010].  Plehn discloses that floury-2 alleles in corn has a rapidly digestible endosperm which is an effect that is desirable in animal feed [0006].  Plehn discloses using for fodder [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hybrid corn of Beck for the hybrid of Plehn since Plehn discloses advantageous features of the corn being increased digestibility which is desirable in animal feed and since Beck is directed to using hybrid corn in feed in order to optimize starch digestibility [0001; 0002]. 
Regarding Claim 4: Beck discloses corn silage at 45%, 46%, and 58% in various diets [0093; Table 1].  Beck discloses corn silage at 59.2% and 42.5% [0112].  Beck discloses feed containing about 40% corn silage [0041].
Regarding Claim 6:  Beck discloses as discussed above in claim 1.  Beck further discloses that the feed can contain soybean meal, minerals, vitamins, limestone, sodium bicarbonate, soy hulls, and nutrient premix [0111].
Regarding Claim 7:  Beck discloses as discussed above in claim 1.  Beck does not disclose wherein feeding the dairy cattle with the feed ration comprising a brown midrib/floury-2 corn silage provides a higher energy amount per one unit of the feed ration consumed by the dairy cattle, compared to feeding the dairy cattle with a feed ration comparing silage prepared from a brown midrib corn without a floury-2 genotype.
However, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Since Beck as modified discloses the same components in the method as discussed above in claim 1 it would have been obvious that it would have possessed the same properties as claimed.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 2004/0180124) in view of Plehn (US 2013/0019338) as applied to claim 1 above and in further view of Nestor (US 2011/0280987).
Regarding Claim 2: Beck discloses a method of feeding ruminants specifically dairy cows with feed containing corn silage [abstract; 0002; 0012; claim 11].  Beck discloses that floury endosperm corn silage increases digestibility [0062].  Beck discloses using hybrid corn [abstract].
Beck does not disclose wherein the amount of milk produced per one unit of the feed ration consumed is at least about 4% higher for the feed ration comprising the brown midrib/floury-2 com hybrid compared to a feed ration comprising brown midrib com hybrid without a floury-2 genotype.
Nestor discloses that the reduced lignin in brown mid rib corn results in a greater intake and increased milk production as compared to normal silage [0045-0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the feed of modified Beck would have resulted in increased milk production since Nestor discloses that this is a feature of brown mid rib corn and because floury endosperm increases digestibility thereby increasing the intake of feed [Beck 0062; Plehn 0006].
Further, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Since Beck as modified discloses the same components in the method as discussed above in claim 1 it would have been obvious that it would have possessed the same properties as claimed.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 2004/0180124) in view of Plehn (US 2013/0019338) as applied to claim 1 above, and further in view of Hristov et al. (WO 2011/153299).
Regarding Claim 5:  Beck as modified discloses as discussed above in claim 1.  Beck discloses feed containing about 40% corn silage, 10% alfalfa silage and corn grain [0041].
Beck does not disclose wherein the feed ration comprises from about 40% to about 60% of the corn silage, from about 5% to about 15% of alfalfa silage, and from about 5% to about 15% of ground corn gain based on dry matter basis.
Hristov discloses a ruminant feed containing 42.4% corn silage, 13.1% alfalfa silage, 7.4% ground corn [Table 1]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fed of Beck to include alfalfa silage at 13.1% and ground corn at 7.4% as in Hristov in order to provide a balanced feed.
Claims 8-11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 2004/0180124) in view of Plehn (US 2013/0019338), Hristov et al. (WO 2011/153299), and Nestor (US 2011/0280987).
Regarding Claims 8, 9, and 17: Beck discloses a method of feeding ruminants specifically dairy cows with feed containing corn silage [abstract; 0002; 0012; claim 11].  Beck discloses that floury endosperm corn silage increases digestibility [0062].  Beck discloses using hybrid corn [abstract].  Beck discloses feed containing about 40% corn silage, 10% alfalfa silage and corn grain [0041].
Beck does not disclose that the hybrid is brown midrib/floury-2 hybrid.
Beck does not disclose that the hybrid is bm3/fl2 corn hybrid (claim 9).
Beck does not disclose wherein the feed ration comprises from about 40% to about 60% of the bm/fl2 corn silage, from about 5% to about 15% of alfalfa silage, and from about 5% to about 15% of ground corn grain based on dry matter basis.
Beck does not disclose comprising about 46% the corn silage, about 10% the alfalfa silage, and from about 7.5% to about 12% of the ground corn grain on dry matter basis (claim 17).
Beck does not disclose wherein upon being fed to a dairy cattle, the feed ration provides an increased amount of milk produced per one unit of the feed ration consumed by the dairy cattle.
Plehn discloses brown midrib/floury-2 hybrid and specifically bm3/fl2 [abstract; 0022; 0023; Table 2].  Plehn discloses that brown midrib is a desirable trait for crops and fodder because it increase the digestibility of fodder fed to livestock [0005; 0010].  Plehn discloses that floury-2 alleles in corn has a rapidly digestible endosperm which is an effect that is desirable in animal feed [0006].  Plehn discloses using for fodder [0041].
Hristov discloses a ruminant feed containing 42.4% corn silage, 13.1% alfalfa silage, 7.4% ground corn [Table 1]. 
Nestor discloses that the reduced lignin in brown mid rib corn results in a greater intake and increased milk production as compared to normal silage [0045-0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hybrid corn of Beck for the hybrid of Plehn since Plehn discloses advantageous features of the corn being increased digestibility which is desirable in animal feed and since Beck is directed to using hybrid corn in feed in order to optimize starch digestibility [0001; 0002]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fed of Beck to include alfalfa silage at 13.1% and ground corn at 7.4% as in Hristov in order to provide a balanced feed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the feed of modified Beck would have resulted in increased milk production since Nestor discloses that this is a feature of brown mid rib corn and because floury endosperm increases digestibility thereby increasing the intake of feed [Beck 0062; Plehn 0006].
Further, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Since Beck as modified discloses the same components in the method as discussed above in claim 8 it would have been obvious that it would have possessed the same properties as claimed.
Further, regarding the amounts in claim 17, the amounts in Hristov the are substantially close to that of the instant claims, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.
Regarding Claim 10:  Beck discloses as discussed above in claim 8.  Beck as modified does not disclose wherein upon being fed to a dairy cattle provides a higher proportion of nitrogen consumed partitioned to milk than a feed ration comprising com silage made from a brown midrib com hybrid without a floury-2 genotype.
Further, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Since Beck as modified discloses the same components as discussed above in claims 8 and 9 it would have been obvious that it would have possessed the same properties as claimed.
Regarding Claim 11:  Beck discloses as discussed above in claim 8.  Beck as modified does not disclose wherein the feed ration has a high concentration of starch and lower concentration of neutral detergent fiber (NDF) than a feed ration comprising com silage made from a brown midrib com hybrid without a floury-2 genotype. 
Further, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Since Beck as modified discloses the same components as discussed above in claims 8 and 9 it would have been obvious that it would have possessed the same properties as claimed.
Regarding Claim 16:  Beck discloses as discussed above in claim 8.  Beck further discloses that the feed can contain soybean meal, minerals, vitamins, limestone, sodium bicarbonate, soy hulls, and nutrient premix [0111].
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793